ALLOWABILITY NOTICE
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Receipt of the claim amendments and arguments/remarks filed 04 February 2022 is acknowledged.  Claims 1 and 22 have been amended. Claims 1-16 and 18-22 are pending.

Status of Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the body is configured to be inserted into a patient’s vasculature” in claim 1 and “the inflatable balloon is configured to be inserted in a patient’s vasculature” in claim 22.  
However, this/these claim limitation(s) is/are NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no corresponding limiting structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may present a sufficient showing that the specification recites sufficient limiting structure(s) to perform the claimed function so as to allow for being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Election/Restrictions
Claims 1-9, 14-16 and 22 are allowable. The restriction requirement of Groups I and II and species of targeting moieties, as set forth in the Office action mailed on 01 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 October 2020 is withdrawn.  Claims 10-13, directed to nonelected species or targeting moieties, and claims 18-21, directed to a method of delivering nanoparticles are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art Forbes (US 2010/0204674 A1) teaches a magnetic delivery system for delivering a magnetizable particle to a location in a body, the device comprises a magnetizable object implanted in the body, wherein the magnetizable object includes a plurality of segments distributed throughout the magnetizable object and wherein the segments are configured to provide a magnetic gradient for attracting the magnetizable particle comprising a therapeutic agent (paragraph [0024]).  Forbes teaches that the magnetizable object is able to attract the magnetizable particle (paragraph [0029]).  Forbes teaches a second relatively uniform source including electromagnets that can be a part of the implant (paragraph [0034]).  Forbes does not teach a coating comprising the magnetizable particle (e.g. nanoparticle or microparticle) comprising a therapeutic agent on the magnetizable object (e.g. body).  Forbes teaches away from polymer/drug-coated stents to reduce inflammation response (paragraph [0102]).    Thus, none of the cited prior art teaches a medical device that comprises a body that is coated with a coating comprising nanoparticle or microparticle that comprises a core comprising a biodegradable polymer, an exterior comprising hydrophilic moieties, a magnetic particle and a therapeutic agent; and that the device has an electromagnet that is positioned to retain the nanoparticle or microparticle on the exterior surface of the body when the electromagnet is activated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-16 and 18-22 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





	/Robert T. Crow/            Primary Examiner, Art Unit 1634